Mr. Justice Burnett
delivered the opinion of the court.
1. The question presented for our consideration on the. argument is the effect to be given to the decree in equity upon the issues formed on the cross-bill. The essence of the defendant’s contention was that the bank had fraudulently tampered with his account as a depositor there, so that it represented a large over*269draft, and that by the misrepresentation based upon that state of the books he was induced to give the note in question whereby it appeared as a charge against him, for which reasons he demanded an accounting in equity, to the end that the true state of his liability or nonliability to the plaintiff as the successor in interest of the bank might be ascertained. He invited a trial of this issue in chancery. The plaintiff met him in the same forum on the same basis and joined issue.
It is without dispute that as between the parties to the transaction fraud is a good defense to an action at law of the kind involved. But it is equally true that equity has concurrent jurisdiction with the law courts on such subjects. The situation then is that the equity court, being a tribunal of competent authority having jurisdiction of the subject matter and of the parties who voluntarily presented themselves before it for the determination of that issue, has rendered a decree. Called upon to state an account between the parties which involved as one of the items the very note in question, the court must necessarily have considered its validity as a claim against the man who signed it. If, in fact, the maker was induced by fraud to execute it, the chancellor would have rejected it as a liability and surcharged the account of the plaintiff here to that amount. But with the parties before him, with an opportunity to present their testimony on the issue involved, he has dismissed the bill. In Section 756, L. O. L., the Code has spoken upon the signification of such a judicial transaction:
‘ ‘ The effect of a judgment, decree, or final order in an action, suit, or proceeding before a court or judge thereof of this state or of the United States, having jurisdiction to pronounce the same, is as follows:
“1. In case of a judgment, decree, or order against a specific thing, or in respect to the probate of a will *270or the administration of the estate bf a deceased person, or in respect to the personal, political, or legal condition or relation of a particular person, the judgment, decree, or order, is conclusive upon the title to the thing, the will or administration, or the condition or relation of the person;
“2. In other cases, the judgment, decree, or order is, in respect to the matter directly determined, conclusive between the parties and their representatives and successors in interest by title subsequent to the commencement of the action, suit, or proceeding, litigating for the same thing, under the same title, and in the same capacity.”
The determination of the suit in equity is conclusive upon the question wherever presented between the. same parties or their successors in interest. There are, indeed, cases where the defendants at law have filed cross-bills which were dismissed for want of equity. This left the case at law to proceed for the determination of exclusive legal defenses there remaining. This ease, however, is not of that sort. The . issue presented to the equity court was the ultimate question to be solved, and, having been decided ad-. versely to the plaintiff in the bill, he was left without any defense whatever at law based upon the matters : heard in chancery.
2. There was no issue at law remaining to be determined except that about the attorney’s fee to be allowed for the collection of the note according to its stipulation. As the defendant presented no evidence on that point, it was proper to direct a verdict in accordance with the undisputed testimony.
The judgment must be affirmed. Affirmed.
Mr. Justice McBride, Mr. Justice Bean and Mr. Justice Benson- concur.